Title: To John Adams from Ward Nicholas Boylston, 27 March 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear & beloved Cousin
					27th March 1826—
				
				Your kind concern for me, fills me with deep feelings of gratitude—I am as yet confined to my Room, where I been suffering varieties of pain & debility in so much that in various stages, I began to consider I shd never have the happiness of seeing you again—but after a hard conflict the violent inflamation in my lungs, yielded to a constant blistering of more than five weeks—& would have been continued had or not other symptoms been produced by them, as made it necessary to discontinue them.—I am thanks to a mercifull Providence & a good, (original Constitution) and the unremiting & untireing attention of my Dr Wife am so far I hope on the Road to renovatid Health that I intend in the course of the present week if the weather will admit to take the air in a close carriage as far as my strength will admit, & sincerely hope that in the course of 15 or 20 days to be enabled to reach QuincyIn the meantime I avail myself of the opportunity by the return of Thomas, wch I entended doing this week by a special  messenger, of sending 6 Bottles of the same wine you last was so kind as to accept & approve—I am sorry the quanity is not greater but its all I have of that kind and it will do me greater good than it possibly,  can me, if acceptable to you.—I am prohibited the use of wine & when I do I find Portwine best agrees with me—of wch. I have such large a supply—(and can assure its of the best I ever drank) if you could but say it will be acceptable I will send you a dozen Bottles, at the sametime I shall send a Barrell of the same Cyder you are now useing (3 years old) and was the last Drop I was able to procure—I am never more happy than when able to obtain any any thing that may exhilerate yr comforts or evince the perfect affection of  / yr. Devoted Cousin
				
					Ward Nichs Boylston
				
				
					PS Mrs Boylston disires her most respectfull regards to you, & unites with me in kindest remembrances to every part of the family—Mrs B went to Boston this morng to make enquiries of our Father respectg you & them & returned wth a favorable accot.
				
			